PERSONAL GUARANTY AGREEMENT



THIS PERSONAL GUARANTY AGREEMENT

(the "Guaranty") is given by the undersigned ("Guarantor", "I", "me", or "my")
to Charles & Covard, Ltd., (the "Company"), and its successors and assigns. From
time to time Reeves Park, Inc. ("Reeves Park") purchases Charles & Covard
created Moissanite from the Company. As used herein, the term "Product" only
includes Charles & Covard created Moissanite purchased by Reeves Park from and
after September 25, 2007 and through and including December 31, 2007. To induce
the Company to sell the Product to Reeves Park, I agree to enter into this
Guaranty. Accordingly, the Guarantor agrees as follows:



1.

I unconditionally guaranty to the Company the full and prompt payment of any and
all debts, obligations and liabilities of Reeves Park currently existing and
hereafter arising relating to the purchase by Reeves Park from the Company of
the Product (as defined above) (the "Indebtedness"). I agree that my obligations
hereunder are absolute, continuing, unlimited and unconditional, and shall be
binding upon me and my successors, assigns, heirs, and personal representatives,
and are irrevocable without regard to the genuineness, validity, legality or
enforceability of the purchase agreement giving rise to the purchase by Reeves
Park of the Product from the Company, and shall not be subject to any right of
set-off or counterclaim, and are in no way conditioned upon any attempt to
enforce performance or compliance by Reeves Park, or of any other event or
contingency. I expressly waive acceptance, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement to proceed
against Reeves Park, or exercise any other right or remedy against Reeves Park
or any other person. Furthermore, I expressly waive: (a) any defense based upon
any legal disability or other defense of Reeves Park, any other guarantor or
other person, or by reason of the cessation or limitation of the liability of
Reeves Park from any cause other than full payment of all sums payable under the
Indebtedness; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of Reeves
Park or any principal of Reeves Park or any defect in the formation of Reeves
Park or any principal of Reeves Park; (c) any requirement to proceed against
Reeves Park, or exercise any other right or remedy against Reeves Park or any
other person, any right of subrogation, any right to enforce any remedy, and any
right to participate in, or benefit from, any security for the Indebtedness now
or hereafter held by the Company; and (d) the benefit of any statute of
limitations affecting my liability hereunder or the enforcement hereof. These
rights and defenses being waived by Guarantor include, but are not limited to,
any rights or defenses based upon applicable statutes. Without limiting the
generality of the foregoing or any other provision hereof, I further expressly
waive to the extent permitted by law any and all rights and defenses, including
without limitation any rights of subrogation, reimbursement, indemnification and
contribution, which might otherwise be available to me under applicable law. As
a condition to this Guaranty, (i) the Company agrees to ship Product on a timely
basis, and (ii) any and all payments made by Reeves Park from and after the date
hereof shall first be applied to any obligations of Reeves Park incurred prior
to September 25, 2007; provided, however, as and when such amounts are applied
to liquidate such debt, the amount of the Indebtedness guaranteed by the
Guarantor hereunder shall automatically be reduced in a like amount.
Furthermore, as and when an amount equal to the Indebtedness is paid in full by
Reeves Park, then this Guaranty shall automatically terminate.



2.

This is a guarantee of payment, and not of collection, and I therefore agree
that the Company shall not be obligated prior to seeking recourse against or
receiving payment from me, to take any action whatsoever against Reeves Park. I
authorize the Company, without giving me any notice or obtaining my consent and
without affecting my liability hereunder, from time to time to: (a) sell the
Product to Reeves Park on terms and conditions agreed between the Company and
Reeves Park and to extend or otherwise make changes to the time for payment for
any Product sold by the Company to Reeves Park; (b) take and hold security for
the Indebtedness and exchange, enforce, waive and release any such security; (c)
apply such security and direct the order or manner of sale thereof as the
Company in its discretion may determine; (d) except as set forth herein, apply
payments received by the Company from Reeves Park to any obligations of Reeves
Park to the Company, in such order as the Company shall determine in its sole
discretion, whether or not any such obligations are covered by this Guaranty;
(e) assign this Guaranty in whole or in part; and (f) assign, transfer or
negotiate all or any part of the Indebtedness.



3.

I warrant, acknowledge and covenant that: (a) I am an owner of Reeves Park, and
I receive substantial benefit by the sale of the Product and the New Product by
the Company to Reeves Park; (b) there are no conditions precedent to the
effectiveness of this Guaranty; and (c) I have adequate means of obtaining from
sources other than the Company, on a continuing basis, financial and other
information pertaining to Reeves Park's financial condition, the Product, and
Reeves Park's activities relating thereto, and the Company has made no
representation to me as to any such matters.





4.

No failure on the part of the Company to exercise, no delay in exercising, and
no course of dealing with respect to, any right or remedy hereunder will operate
as a waiver thereof; nor will any single or partial exercise of any right or
remedy hereunder preclude any other further exercise of any other right or
remedy. This Guaranty may not be amended except by written agreement of the
Guarantor and the Company. All notices shall be in writing and shall be deemed
to have been duly given or made when deposited in the United States mail, with
proper postage for first-class mail prepaid, (a) if to me, addressed to the
address set forth below; or (b) if to the Company, addressed to 300 Perimeter
Park, Suite A, Morrisville, North Carolina 27560. The laws of the State of
Minnesota will govern this Guaranty. If any term if this Guaranty shall be
invalid or unenforceable, the remainder of the Guaranty shall not be affected.



5.

I HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR RELATED TO THE SALE OF
THE PRODUCTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE GUARANTOR, REEVES PARK OR THE COMPANY WITH RESPECT TO THIS
AGREEMENT (AS NOW OR HEREAFTER MODIFIED) OR THE SALE OF THE PRODUCTS OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND I HEREBY AGREE AND CONSENT THAT THE COMPANY AND ITS SUCCESSORS
AND ASSIGNS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF MY CONSENT TO THE WAIVER OF MY RIGHT TO TRIAL BY
JURY.



GUARANTOR



Klaus Jung

_/s/ Klaus Jung_____________________

(Signature)

_5050 Lincoln Dr___________________

Address

___Edina______________MN___55436

City State Zip

Date: __10-23-07__________________